               Case 19-26155-LMI          Doc 38   Filed 11/17/20      Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

IN RE:
CADIS ELIAS FORNARIS                                PROCEEDINGS UNDER CHAPTER 13
MAYLIN TORRES VALENTE                               CASE NO.: 19-26155-BKC-LMI

              DEBTOR(S)               /

          MOTION TO APPROVE PERSONAL INJURY SETTLEMENT AND
                 AUTHORIZE DISBURSEMENT TO TRUSTEE

   COMES NOW, the Debtors, Cadis Elias Fornaris, Jr and Maylin Torres Valiente, by and
through the undersigned counsel and file this Motion to Approve Personal Injury Settlement and
Authorize Disbursement to Trustee, and as grounds thereof state as follows:
   1. On December 2, 2019, Debtors filed for Chapter 13 bankruptcy relief.

   2. Debtors Bankruptcy Case was confirmed on February 14, 2020.

   3. At the time of filing debtors had a pending lawsuit.

   4. Debtors personal injury attorney has issued a settlement in the amount of $10,000.00 to

       which Debtors are entitled to $3,907.94. The proceeds from said settlement in which

       debtors are entitled to, are to be disbursed to the Trustee Nancy K. Neidich.

   5. The Debtors personal injury attorney is requiring a court order granting distribution to

       trustee of said funds.

   WHEREFORE, the Debtors, Cadis Elias Fornaris, Jr and Maylin Torres Valiente, respectfully
request that this Court grants this Motion to Approve Personal Injury Settlement and Authorize
Disbursement Trustee and for any such other and further relief as this Court may deem just and
equitable under the circumstances.

                                             Respectfully submitted,

                                             Law Offices of Patrick L Cordero, Esq
                                             Attorney for Debtor(s).
                                             7333 Coral Way
                                             Miami, Florida 33155
                                             Tel: (305) 445-4855

                                             By:    /s/ (FILED ECF)
                                             Patrick L. Cordero, Esq., FBN 801992
